Citation Nr: 0800885	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  06-04 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a suppressed immune 
system manifested by a skin rash, to include as due to 
radiation exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1956 to July 
1958.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

In August 2007, to support his claim, the veteran testified 
at a hearing at the RO before the undersigned Veterans Law 
Judge (VLJ) of the Board - also generally referred to as a 
"travel Board" hearing.


FINDINGS OF FACT

1.  An unappealed November 1998 Board decision denied service 
connection for a suppressed immune system manifested by a 
skin rash, concluding the evidence presented did not link the 
veteran's skin condition to his military service.

2.  The additional evidence received since that November 1998 
Board decision does not relate to an unestablished fact 
necessary to substantiate this claim.


CONCLUSIONS OF LAW

1.  The November 1998 Board decision that denied service 
connection for a suppressed immune system manifested by a 
skin rash is final.  38 U.S.C.A. § 7104 (West Supp. 2005); 
38 C.F.R. §§ 20.200, 20.302, 20.1100 (2007).

2.  New and material evidence has not been submitted since 
that decision to reopen this claim.  38 U.S.C.A. §§ 5107, 
5108 (West Supp. 2005); 38 C.F.R. §§ 3.102, 3.156, 3.159 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO in June 2004 and December 2004 (1) informed the 
veteran about the information and evidence not of record that 
is necessary to substantiate his claim; (2) informed him 
about the information and evidence that VA would obtain and 
assist him in obtaining; (3) informed him about the 
information and evidence he was expected to provide; and (4) 
requested that he provide any evidence in his possession 
pertaining to his claim, or something to the effect that he 
should "give us everything you've got pertaining to your 
claim[]."  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The RO 
sent a Dingess letter in March 2006.

The Federal Circuit Court recently held that a statement of 
the case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 07-7130 (Fed. Cir. September 17, 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also, Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

The June 2004 VCAA notice letter provided a discussion as to 
the additional evidence required to substantiate the claim on 
appeal, i.e., that which would constitute "new and material" 
evidence to reopen the previously denied, unappealed claim.  
This notice also met the requirements of Kent v. Nicholson, 
20 Vet. App. 1 (2006), in terms of specifically apprising the 
veteran of the deficiencies in the evidence when his claim 
was previously denied so he, in turn, would know precisely 
the kind of evidence needed to reopen his claim and address 
these prior evidentiary shortcomings.  See also VA Gen. 
Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office 
of General Counsel issued informal guidance interpreting Kent 
as requiring the notice to specifically identify the kind of 
evidence that would overcome the prior deficiency rather than 
simply stating the evidence must relate to the stated basis 
of the prior denial).

Here, through its June 2004 VCCA notice letter, the RO 
indicated to the appellant what would constitute new and 
material evidence in a manner consistent with the Kent 
decision, explaining that the basis of the original denial 
was the absence of evidence showing these conditions either 
were incurred in service and/or had some other relationship 
to his military service.  It was further explained that the 
specific type of additional evidence required to reopen his 
claims (i.e., that which would be "material") was competent 
medical evidence showing that a suppressed immune system 
manifested by a skin rash, to include as due to radiation 
exposure, is a chronic disorder related to his military 
service.  The June 2004 VCAA notice letter also informed him 
that "new" evidence would be evidence provided to VA for the 
first time pertaining to his claim.

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of the notice is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board had erred by relying on 
various post-decisional documents for concluding that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, but determining nonetheless that the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
so found the error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claim; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
concerning the claim under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159.  The RO obtained all pertinent medical records 
identified by the veteran and his representative.  

VA also has a duty to provide a medical examination and/or 
seek a medical opinion when such examination or opinion is 
necessary to make a decision on the claim.  VA considers an 
examination or opinion necessary to make a decision on the 
claim if the evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent recurring symptoms of disability; (2) indicates 
that the disability or symptoms may be associated with the 
veteran's service; and (3) contains insufficient medical 
evidence for VA to make a decision on the claim.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See, too, 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, although the veteran implicitly requested a VA 
examination in his January 2006 substantive appeal (VA Form 
9) and explicitly during his travel Board hearing in August 
2007, he is not entitled to an examination unless he first 
submits new and material evidence to reopen his claim.  See 
38 C.F.R. § 3.159(c)(4)(C)(iii).  Aside from this express 
regulatory limitation on having him examined, as will be 
explained, there also is no evidence he developed a 
suppressed immune system manifested by a skin condition, to 
include as due to radiation exposure, while in service or 
within the applicable presumptive period after his discharge.  
And to the extent his claim is predicated on his suppressed 
immune system having been caused by ionizing radiation, the 
only evidence suggesting an etiological link to service is 
his own unsubstantiated lay allegations.  These statements 
are insufficient to trigger VA's duty to provide an 
examination; VA is not obligated to provide an appellant with 
an examination to obtain a medical nexus opinion where the 
supporting evidence of record consists only of a lay 
statement. See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004).

There is no suggestion on the current record there remains 
evidence that is pertinent to the issue on appeal that has 
yet to be obtained. Thus, the Board finds that VA has done 
everything reasonably possible to notify and assist the 
veteran with his claim, and that no further action is 
necessary to meet the requirements of the VCAA.

Whether there is New and Material Evidence to Reopen the 
Claim for Service Connection for a Suppressed Immune System 
Manifested as a Skin Condition, to Include as Due to 
Radiation Exposure

As mentioned, the veteran believes he has a suppressed immune 
system manifested as a skin condition, as a result of 
radiation exposure from a nuclear bomb test in service called 
Operation Plumbbob.  The Board, however, must first determine 
whether new and material evidence has been submitted to 
reopen this claim since the Board previously considered, and 
denied, this claim in a November 1998 decision and the 
veteran did not timely appeal that initial decision.  
38 C.F.R. § 20.1100; Barnett v. Brown, 83 F.3d 1380, 1383-84 
(Fed. Cir. 1996).

The relevant evidence on file at the time of the Boards 
November 1998 decision consisted of the veteran's service 
medical records, a letter from the veteran dated in June 
1993, a letter from the Department of the Navy dated in June 
1984, a letter from VA dated in April 1985, a letter from Dr. 
S.C.O. dated in December 1995, a treatment report from Dr. 
C.B.C. dated in July 1988, treatment records from Dr. S.C.O. 
dated from August 1990 to January 1995, and treatment records 
from VAMC in Beaumont, Texas, from March 1995 to January 
1996.  In denying the claim, the Board explained that this 
evidence did not etiologically link the veteran's skin 
condition to his military service.  He was notified of that 
November 1998 decision and apprised of his appellate rights 
in a letter attached to the decision, and he did not appeal.  
Therefore, that November 1998 Board decision is final and 
binding on him based on the evidence then of record and not 
subject to revision on the same factual basis.  See 
38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.200, 20.302, 
20.1100.

In May 2004, the veteran filed a petition to reopen this 
claim.  Therefore, the Board must determine whether new and 
material evidence has been submitted since the prior, final, 
November 1998 Board decision to permit doing this.

Under VA law and regulations, if the veteran presents or 
secures new and material evidence the Secretary shall reopen 
and review the former disposition of the claim.  See 
38 U.S.C.A. § 5108.  When determining whether a claim should 
be reopened, the Board performs a two-step analysis. 

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Second, if VA determines the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of all the evidence of record, but only after ensuring 
that the duty to assist has been fulfilled.  See Winters v. 
West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins), overruled on other grounds sub 
nom. Winter v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); 
Elkins, supra.  The second step becomes applicable only when 
the preceding step is satisfied.  See Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 325 (1999).  



VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id., at 284.  

Here, the evidence that must be considered in determining 
whether there is a basis for reopening the veteran's claim is 
the evidence that has been added to the record since the 
final November 1998 Board decision.  Since that decision, the 
veteran has submitted a letter dated in May 2004, newspaper 
articles documenting the explosion of nuclear testing, VA 
outpatient treatment records from May 2003 to August 2004, an 
Internet document from the National Academies of Sciences 
regarding the radiation dose reconstruction program, the 
report of a November 2004 audiometric examination, a letter 
from Dr. D.C. in July 2002 interpreting chest x-rays, and the 
transcript of the August 2007 travel Board hearing.

It is critically important for the veteran to understand that 
evidence of treatment for a skin condition, especially 
several years after service, does not provide a basis to 
reopen his claim.  See Morton v. Principi, 3 Vet. App. 508 
(1992) (per curiam) (medical records describing veteran's 
current condition are not material to issue of service 
connection and are insufficient to reopen claim for service 
connection based on new and material evidence).  Although 
these additional records are "new," since they were not on 
file for consideration at the time of the prior November 1998 
Board decision, they still are not material to the central 
issue in this case, i.e., whether there is evidence linking 
events that may have occurred during his military service to 
a suppressed immune system manifested by a skin condition, to 
include as due to radiation exposure.  There is no mention or 
other suggestion of such a correlation in the records of his 
private or VA treatment in 2004 for a suppressed immune 
system as manifested by a skin condition.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).  Hence, this additional 
evidence, either by itself or in connection with evidence 
already in the file, does not relate to an unestablished fact 
necessary to substantiate this claim.  See 38 C.F.R. § 3.156.

The only other evidence in support of the veteran's claim 
consists of his personal lay statements and hearing 
testimony.  And in Moray v. Brown, 5 Vet. App. 211 (1993), 
the Court noted that lay persons are not competent to offer 
medical opinions or diagnoses and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  Further, he merely reiterates arguments he made 
before the Board denied his claim in November 1998 - that a 
skin condition resulted from his radiation exposure in 
service, so simply repeating these same arguments is not new 
evidence.  Cf. Bostain v. West, 11 Vet. App. 124 (1998) (lay 
hearing testimony that is cumulative of previous contentions 
considered by decision maker at time of prior final 
disallowance of the claim is not new evidence).  See also 
Reid v. Derwinski, 2 Vet. App. 312 (1992).

In conclusion, the veteran has not submitted new and material 
evidence since the prior, final, November 1998 Board decision 
that denied service connection for a skin condition.  
Therefore, the Board must deny his petition to reopen this 
claim.  In the absence of new and material evidence, the 
benefit-of-the-doubt rule does not apply.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The petition to reopen the claim for service connection for a 
suppressed immune system as manifested by a skin condition, 
to include as due to radiation exposure, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


